Citation Nr: 0927300	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-34 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which, in pertinent part, denied the 
benefit sought on appeal.

In an April 2007 VA audiology consultation report the Veteran 
reported that he had some vertigo if he changes his body 
position quickly.  

The record contains statements from the Veteran that appear 
to indicate a desire to raise additional claims.  In a 
statement apparently received in January 2008, the Veteran 
discussed his psychiatric symptoms and concluded saying that 
he was seeking an increase in his service-connected 
disability.  Associated with this the Veteran submitted VA 
medical records pertinent to his service-connected adjustment 
disorder with mixed features.  In a statement received in 
January 2008, the Veteran listed his service-connected 
disabilities and their respectively assigned disability 
ratings, and stated that he was "seeking 100 percent."  The 
Veteran has also submitted a March 2008 statement from 
Anthony Laneve, M.D., in which Dr. Laneve indicated that due 
to the service-connected disabilities, the Veteran was 
completely disabled and not capable of any employment.  The 
record thereby appears raises inferred claims for: service 
connection for vertigo; an increased rating for adjustment 
disorder with mixed features; and a total disability 
evaluation based upon unemployability due to service-
connected disability (TDIU).  These matters have been 
addressed by the agency of original jurisdiction (AOJ) and 
are referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran is claiming entitlement to an increased 
disability rating for his service-connected bilateral 
sensorineural hearing loss.  The Board has reviewed the 
claims file and has determined that further development is 
necessary prior to adjudicating the Veteran's claim.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); see also 38 C.F.R. § 4.85, 4.86.  In cases in which 
the evaluation of hearing loss is at issue, an examination 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85(a).

The Veteran was last examined by VA for his service-connected 
bilateral sensorineural hearing loss for compensation 
purposes about four years ago in August 2005.  That 
examination was the basis for the RO's February 2006 rating 
decision appealed here.  In a recent statement received in 
January 2008, the Veteran indicated that his hearing had 
become worse since that examination.  

In comparing the August 2005 audiology test findings with 
those from an earlier VA examination in November 2002, the 
findings from the two VA examinations show a worsening of the 
Veteran's hearing loss between 2002 and 2005.  There are, 
however, no subsequent audiology test findings following the 
August 2005 VA examination.  Nonetheless, the Veteran is 
competent to an extent to attest as to changes/worsening in 
his aural perception of hearing loss since the 2005 VA 
examination.   

The report of an April 2007 VA audiology consultation shows 
that the Veteran was seen for an audiological re-evaluation.  
In that report the examiner noted that the Veteran was last 
seen there in August 2005.  The report contains an objective 
evidence section in which the examiner made a notation of 
"see tools for audiogram."  It is not clear from this 
notation, and the concluding assessment, as to whether the 
examiner at that time conducted any audiology testing.  The 
concluding assessment was that hearing was stable since the 
Veteran's last evaluation (in August 2005).  If there are any 
audiology test findings (controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test) from the 
April 2007 VA audiology consultation, these should be 
obtained.  

In sum, the Veteran has stated that his service-connected 
bilateral sensorineural hearing loss has worsened since he 
was last examined by VA in 2005; and there is audiology test 
result data indicating that the Veteran's hearing had been 
worsening leading up to that 2005 examination, which may have 
continued to worsen since then as the Veteran has attested.  
Although an April 2007 VA audiology consultation assessment 
was that hearing was stable since the 2005 evaluation, there 
is no concomitant data at that time to verify that 
conclusion.  On the other hand, that report suggests there 
may possibly be associated audiology test findings, which are 
not on file.  

Either way, based on the foregoing, and given the length of 
time since the last VA examination that documented the 
severity of the Veteran's hearing loss with audiometric 
findings at different frequencies, the Board finds that a 
remand is necessary to obtain additional information 
necessary for the appropriate evaluation of the Veteran's 
bilateral sensorineural hearing loss.  The Board concludes 
that the Veteran's service-connected hearing loss claim must 
be remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination to determine the current severity of 
his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, prior to any examination, the RO should attempt to 
obtain any relevant treatment records not now on file with 
VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).   Expedited 
handling is requested.)

1.  The RO should appropriately request 
copies of any pertinent private or VA 
medical records of treatment for the 
Veteran's bilateral hearing loss that are 
not currently of record from all sources 
identified.  In so doing, the RO should 
determine the existence of a report of any 
audiology test findings (controlled speech 
discrimination test (Maryland CNC) and a 
pure tone audiometry test) that may be 
associated with an April 2007 VA audiology 
consultation at East Orange VA Medical 
Center.  If such an a report exists, it 
should be obtained and added to the 
record.

2.  The RO should schedule the Veteran for 
a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and severity of the Veteran's 
bilateral hearing loss.  The RO must make 
the claims file available to the examiner, 
who should review the claims folders in 
conjunction with the examination.  The 
examiner should note such review in the 
examination report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

3.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO should conduct any additional 
development deemed needed.

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

